Citation Nr: 0636709	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  98-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
February 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1966 RO rating decision 
that denied service connection for hypertension, bronchitis 
and paranoid-type schizophrenia.  

The veteran testified before the RO's Hearing Officer in 
August 1997.  A transcript of that hearing is of record.  

The veteran was scheduled to testify before the Board in May 
2002 at his request.  However, the veteran failed without 
good cause to appear at the hearing, and the request for a 
hearing is accordingly deemed to be waived.

The Board issued a decision in January 2006 that granted 
service connection for paranoid schizophrenia and denied 
service connection for bronchitis; those issues are 
accordingly no longer before the Board.  

The same Board action in January 2006 remanded the issue of 
service connection for hypertension to the RO for further 
development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated hypertension is shown as 
likely as not to have had its clinical onset during the 
veteran's extensive period of active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the Board's favorable disposition, the Board finds 
that all notification and development action needed to render 
a fair decision on the issue of service connection for 
hypertension has been accomplished.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, presumptive service connection is available for 
chronic conditions, such as essential hypertension, that 
become manifest to a degree of at least 10 percent or more 
within one year of discharge, even if there was no evidence 
of that condition during service.  38 C.F.R. § 3.307(a)(3), 
3.309.  

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).  

The veteran asserted in his April 1994 claim of service 
connection that he was found to have high blood pressure in 
1967; subsequently, in August 1997, he testified that he was 
diagnosed with and treated for hypertension in 1963 while 
serving with the Air Force in Japan.  

The veteran's complete service medical record (SMR) is not on 
file.  The only SMR document of record is a December 1966 
Medical Board Report that recommended discharge from service 
due to epilepsy.  The report is silent in regard to the 
presence or absence of hypertension during service, although 
complete physical examination was reportedly entirely within 
normal limits.  

The file contains no contemporary medical evidence of 
hypertension to any degree during the first year after 
discharge from service (February 1967 to February 1968).  

The earliest objective evidence of record of hypertension is 
a July 1969 VA inpatient treatment record showing blood 
pressure of 160/110; the discharge diagnosis in relevant part 
listed that of "hypertension, cause undetermined."

In regard to the etiology of the veteran's hypertension, a VA 
medical progress note dated in August 1997 noted history of 
hypertension "since 1966" but there is no indication how 
that date was derived.  

The veteran had a VA hypertension examination in May 2006.  
The examiner reviewed the claims file extensively.  The 
examiner recorded that the veteran was diagnosed with 
essential hypertension in 1967 and was started at the time on 
three different medications (50 mg atenolol, 10 mg 
felodipine, and 25 mg hydrochlorothiazide daily).  The 
veteran's current blood pressure on examination was 118/70.  

The VA examiner diagnosed "essential hypertension" and 
recorded an opinion that it was less likely than not that the 
veteran's injury in service, as well as any history of 
seizure disorder, psychiatric history, or any other medical 
problems, was related to the hypertension.  

Following the VA examination of May 2006, the RO issued an 
SSOC in July 2006 that continued the denial of service 
connection, based on the RO's finding that the VA examiner's 
assertion that hypertension had been diagnosed in 1967 was 
not supported by any objective evidence of record.  The RO 
accordingly found that the VA examiner's statement must have 
been based on the veteran's reported history, and that the 
examiner's statement was accordingly not probative.   

The Board notes that statements of medical professionals 
concerning a veteran's medical history related by the veteran 
as to remote events are of inherently less value than 
contemporaneous clinical records.  Harder v. Brown, 5 Vet. 
App. 183, 188 (1993).  

However, the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).    

Further, the Board is obligated to analyze the credibility 
and probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  

The Board has carefully reviewed the opinion of the VA 
examiner, and the Board particularly notes that the VA 
examiner listed the names and dosages of three medications 
prescribed "at the time" (i.e., 1967), whereas the veteran 
himself, in his testimony in August 1997, had been completely 
unable to name any of his medications.  It therefore appears 
that the VA examiner's statement was based on review of 
medical evidence rather than solely on the veteran's reported 
history.  

Based on the above, the Board finds that competent medical 
evidence shows the veteran's hypertension as likely as not 
had its clinical on prior to his discharge from service.  

A compensable (10 percent) evaluation is the minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

The VA examiner stated that the veteran was hypertensive in 
1967 (having diastolic blood pressure of 90 or more) and had 
been prescribed three different medications in 1967 to 
control that hypertension.  

This appears to show, on balance, that the veteran had the 
claimed condition shortly after service.  Given his own 
statement of having been treated for hypertension while on 
active duty in Japan, the Board that the hypertension as 
likely as not had its clinical onset during service.   

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for hypertension is warranted.  



ORDER

Service connection for hypertension is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


